Citation Nr: 0429723	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-36 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for right 
knee traumatic arthritis, status post arthroscopic 
chondroplasty, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active duty from December 1983 to July 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected right knee traumatic 
arthritis, status post arthroscopic chondroplasty, is 
characterized by range of motion of 0 to 90-100 degrees 
(extension to flexion).  The knee has some crepitus, but 
there is no evidence of severe recurrent subluxation or 
lateral instability and, more nearly approximates a 
disability characterized by complaints of pain with x-ray 
evidence showing involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.


CONCLUSION OF LAW

The criteria for the assignment of 20 percent disability 
rating for the service-connected right knee traumatic 
arthritis, status post arthroscopic chondroplasty, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made after November 9, 2000, the date the 
VCAA was enacted, and thus following the promulgation of the 
implementing regulations.  

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability evaluation for the right knee disability 
via a September 2002 RO letter, the October 2002 rating 
decision, the October 2003 statement of the case (SOC), and 
the March 2004 supplemental statement of the case (SSOC).  
Specifically, the appellant has been informed of the need to 
provide evidence showing that his disability is more severe 
than currently rated.  In addition, via the September 2002 RO 
letter and the October 2003 SOC, the veteran was provided 
with specific information concerning the VCAA.  Thus, no 
further notices are required.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The notice VA provided to the appellant in September 2002 was 
given prior to the initial AOJ adjudication of the claim (in 
October 2002), and the notice was provided by VA prior to the 
transfer of the appellant's case to the Board and the content 
of the notice and the duty to assist letter, along with the 
SOC, generally complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VCAA notice letter that was provided 
to the appellant does not contain the "fourth element" per 
se, the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  By various informational letters and an SOC, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

With respect to the musculoskeletal system, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-
97.  The rating for a disability involving the 
musculoskeletal system should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2004).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2004).  It is 
the intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2004).

Where the particular disability for which the veteran has 
been service-connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27 (2004).  

In this case, in a September 1992 rating decision, the 
veteran was granted service connection and a 10 percent 
disability rating for post-operative post-traumatic arthritis 
of the right knee under Diagnostic Codes 5010 and 5257, 
effective July 1992.  Subsequently, in a November 1999 rating 
decision, the veteran's disability was recharacterized to 
right knee traumatic arthritis, status post arthroscopic 
chondroplasty, and was evaluated under Diagnostic Code 5010 
alone.  At present, the veteran is seeking an increased 
rating in excess of 10 percent.

In this case, in addition to evaluating the veteran's 
disability under Diagnostic Code 5010, the Board will also 
considered other potentially applicable Diagnostic Codes, 
which in this case include Diagnostic Codes 5003, 5257, 5260, 
and 5261.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(implicitly holding that the BVA's selection of a Diagnostic 
Code may not be set aside as "arbitrary, capricious, an 
abuse of discretion, or otherwise not in accordance with 
law," if relevant data is examined and a reasonable basis 
exists for its selection) (Citations omitted).

Diagnostic Code 5257 provides the following evaluations for 
knee disabilities involving recurrent subluxation or lateral 
instability: 10 percent for slight; 20 percent for moderate; 
and 30 percent (the maximum allowed) for severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  Since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, §§ 4.40 and 4.45 with respect to pain do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  Additionally, the General Counsel in 
VAOPGCPREC 9-98 held that a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F. 
3d 1328, 1331 (Fed Cir 1997).  Where additional disability is 
shown, a veteran rated under Diagnostic Code 5257 can also be 
compensated under 5003 and vice versa.

In this respect, traumatic arthritis rated under Diagnostic 
Code 5010, established by x-ray findings, will be rated on 
the basis of degenerative arthritis (under Diagnostic Code 
5003) which in turn is rated as limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned (the 
maximum allowed).  With x- rays evidence of involvement of 2 
or more major joints or 2 or more minor joint groups a 10 
percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2004).

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2004).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  A 30 percent 
disability evaluation is in order where there is limitation 
of leg extension to 20 degrees.  A 40 percent disability 
evaluation is assigned where there is limitation of leg 
extension to 30 degrees.  And, a 50 percent evaluation is 
assigned where there is limitation of leg extension to 45 
degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2004).

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  The evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2004).  However, the VA General Counsel has 
issued a precedential opinion holding that "separate ratings 
may be assigned under Diagnostic Code 5260 and Diagnostic 
Code 5261, where a veteran has both a limitation of flexion 
and limitation of extension of the same leg; limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg."  VAOPGCPREC 9-2004 
(September 17, 2004).  

With respect to the evidence of record, a May 2002 VA 
examination report shows the veteran worked as a fireman for 
the past 6 years.  The objective medical findings noted he 
walked with a slight antalgic gait favoring the right lower 
extremity, and did not use orthotics or braces or assistive 
devices.  The right knee had 3+ of effusion with no increased 
warmth or dislocation, and painful range of motion with full 
extension to 0 degrees and flexion to 90 degrees (with 
flexion to 80 degrees with repetitive motion).  There was no 
evidence of instability or laxity of the knee.  The veteran 
was diagnosed with post-traumatic arthritis of the right 
knee.  The examiner noted that the veteran's right knee could 
go through periods of more painful flare-ups which may alter 
his strength, coordination or range of motion.  However, the 
frequency of the flare-ups and the resulting objective 
measurement deviating during such flare-ups was impossible to 
predict with any degree of medical certainty.

Medical records from W. P. Campbell, M.D., dated from 2002 to 
2003 describe the treatment the veteran received for the 
right knee.  Specifically, July 2002 x-rays showed severe 
osteoarthritis of the right knee with spurring, and medial 
joint space decreased comparable to previous x-rays in 2001.  
The veteran was diagnosed with osteoarthritis of the right 
knee and effusion.  Additionally, November 2002 notations 
show the veteran had pain with bending which decreased when 
the leg went straight, but the knee had worsened  over the 
past 10 days.  The veteran ambulated without antalgic gait, 
had mild increased warmth and mild effusion.  He had flexion 
to 90-100 degrees and full extension, but had crepitus with 
flexion to extension in all ranges of motion.  

Dr. Campbell's records also include June 2003 notations 
showing the veteran had a desk job with the fire department 
and was not putting any physical demand on his knees.  He 
also did not participate in athletics anymore because of his 
arthritis.  At this time, the veteran had full extension but 
flexion to 100 degrees, and although he had mild effusion, 
the knee was stable.  Furthermore, October 2003 notations 
show the veteran had severe degenerative disease with was 
tricompartmental in the right knee, and had range of motion 
of 0 to 90 degrees.  

Lastly, a March 2003 report from R. Snowden, M.D., shows the 
veteran walked without a noticeable limp.  The knee was in 
neutral to slight varus with just a trace of fluid.  Also, 
the knee was tender to palpation along the medial joint line, 
and had tenderness to palpation around the patella.  He had 
full extension, but flexed to 93-94 degrees.  And, x-ray 
evidence showed significant tricompartmental arthritis with 
slight varus alignment, but still reasonably good cartilage 
space in the medial compartment but with hypertrophic 
spurring along the medial and lateral joint lines.  The 
veteran also had extensive osteophytic spurring around the 
patellofemoral articulation.  He was diagnosed with 
moderately advanced tricompartmental arthritis of the right 
knee, probably post-traumatic in origin.

Upon a review of the evidence, the Board finds that the 
criteria for the assignment of a 20 percent disability rating 
for the service-connected right knee traumatic arthritis, 
status post arthroscopic chondroplasty, have been met under 
Diagnostic Code 5003-5010.  In this respect, Dr. Campbell's 
July 2002 x-rays showed severe osteoarthritis of the right 
knee with spurring.  Additionally, Dr. Snowden's March 2003 
report shows the veteran has hypertrophic spurring along the 
medial and lateral joint lines, as well as extensive 
osteophytic spurring around the patellofemoral articulation, 
and diagnosed the veteran with moderately advanced 
tricompartmental arthritis of the right knee.  Under these 
circumstances, the doctrine of reasonable doubt is for 
application.  See 38 U.S.C.A. §§ 5103A, 5107(b); 38 C.F.R. § 
3.159); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In sum, the Board finds that the veteran's service-connected 
right knee traumatic arthritis, status post arthroscopic 
chondroplasty, more nearly approximates a disability 
characterized by complaints of pain with x-ray evidence 
showing involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating 
exacerbations.  As such, the veteran is granted a 20 percent 
rating for right knee traumatic arthritis, status post 
arthroscopic chondroplasty, under Diagnostic Code 5003-5010.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010 (2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, as the medical evidence simply does not show that 
the veteran's disability is characterized by severe recurrent 
subluxation or lateral instability, a rating in excess of 20 
percent is not warranted under Diagnostic Code 5257.  See 38 
C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).  Specifically, Dr. 
Campbell's November 2002 notations show the veteran had 
crepitus with flexion to extension in all ranges of motion, 
but his June 2003 notations also show the veteran's right 
knee, although had mild effusion, was stable.  

The Board has also considered whether the veteran's knee 
disability should be rated under other Diagnostic Codes that 
could result in a rating higher than 20 percent, including 
under Diagnostic Codes 5260 and 5261.  In this respect, the 
veteran's right knee disability has been characterized by 
range of motion of 0 to 90-100 degrees (extension to 
flexion).  However, the evidence does not show that the knee 
is characterized by limitation of extension to 20 degrees or 
limitation of flexion to 15 degrees.  As such, a rating in 
excess of 20 percent is not warranted under Diagnostic Codes 
5260, 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261 (2004).

In addition, the Board has also considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 as related to Diagnostic 
Codes 5260 and 5261.  In this respect, the Board does not 
doubt the presence of pain in the veteran's right knee, 
including pain on motion, and that such pain would exhibit 
weakened movement and excess fatigability during flare-ups 
and/or repeated use, per the May 2002 VA examination report.  
However, upon consideration of the evidence in its entirety, 
the Board finds that, the objective medical evidence simply 
does not show that the veteran's limitation of motion 
approaches that required by either Diagnostic Code 5260 or 
Diagnostic Code 5261 for a higher evaluation.  As a matter of 
fact, the objective evidence of record does not reflect any 
additional functional limitation specifically related to 
pain/weakness sustained by the veteran.  And, it is clear 
that the law requires that such additional functional 
limitation be supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2004).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's right knee traumatic 
arthritis, status post arthroscopic chondroplasty.  Under 
these circumstances, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. §§ 5103A, 5107(b); 38 
C.F.R. § 3.159); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected knee disability 
has caused marked interference with employment (i.e., beyond 
that contemplated in the currently assigned evaluation) or 
the need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the evidence does 
not show that there is an exceptional or unusual disability 
picture in this case, which renders impracticable the 
application of the regular schedular standards.

Specifically, Dr. Campbell's records include June 2003 
notations showing the veteran has a desk job with the fire 
department and was not putting any physical demand on his 
knees, although he does not participate in athletics anymore 
because of his arthritis.  As such, the Board finds that the 
preponderance of the evidence does not show that the service-
connected right knee disability per se has caused marked 
interference with the veteran's employment.

Lastly, with respect to the disability at issue, the 
applicable rating criteria contemplate higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis other than that 
indicated above.  Likewise then, referral for consideration 
for extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A 20 percent disability rating for right knee traumatic 
arthritis, status post arthroscopic chondroplasty, is 
granted, subject to the controlling criteria applicable to 
the payment of monetary awards. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



